Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 and 15-20 in the reply filed on 3 July 2022 is acknowledged.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a plastic plate having a connecting structure, classified in B32B3/06.
III. Claims 15-20, drawn to coated plastic plate, classified in B32B2255/20.
The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Atty. Raymond Sun on 9 August 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 12 July 2019. It is noted, however, that Applicant has not yet filed a certified copy of the said foreign application (TW 108124744) as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting structure” in claim 1 and “connecting structure is for connecting to an external component” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in ¶ 6-14 above, “connecting structure” in claim 1 is interpreted under 35 U.S.C. 112(f); however, this poses an issue, as neither the written description not the drawing shows any structural features beyond the claimed “connecting structure”.  This is especially problematic, as “connecting” could be interpreted to mean a structure that engages another element (and would entail structures such as a plug, bracket, or clips), an element that is merely located between and immediately abutting two other elements (e.g. how the vertical segment in an I-beam connects the respective flanges orthogonal to the vertical segment), or something that includes both interpretations.  This is an issue particular to the instant application, and it is noted that this is an issue not present in copending application 17/035,316, despite that application also reciting a “connecting structure”.  The reason why 17/035,316 is not considered to have a similar issue is because the drawings filed show a recess/ notch located in the connecting structure of that application, and the inclusion of such a recess/ notch feature is sufficient to convey what the scope of “connecting structure” should be (viz. an element having a recess/ notch and can mechanically connect to another element via interactions of the recess/ notch).  For prior art rejection below, any of the aforementioned interpretations is considered plausible.
As claims 2-6 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-6 are also held to be rejected.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0141751 A1 (“Breuling”).
Considering claim 1, Breuling discloses a roof module 10 having a support and a cladding element 14 shown to be curved, wherein the cladding element is transparent plastic material such as polycarbonate (Breuling abs., ¶ 0021-0026, and Fig. 1).  Breuling discloses that an adhesive (reading on the claimed primer) is applied onto the interior facing peripheral region on the cladding element 14, wherein the adhesive is affixed to a support structure 12 that connects the adhesive to another part of the roof module (id. Fig. 1).  Breuling thus anticipates claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Breuling, as applied to claim 1 above, and further in view of U.S. 5,786,067 A (“Gold”).
Considering claim 2, Breuling differs from the claimed structure, as although it discloses an annular adhesive applied only to a peripheral region of a plastic plate, it does not disclose the presence of a material that can read on the claimed sealing ring layer.
Gold teaches an automotive gasket for attaching a window glass to a body frame of a vehicle, wherein the attachment is effected by a composite adhesive applied to a peripheral region of the window glass.  Specifically, the composite adhesive include a peripheral urethane bead 22 (mapping onto the primer) immediately adjacent the window glass and a silicone adhesive 28 located between the urethane bead 22 and the body frame, wherein the urethane bead 22 exhibits a surface topography in a direction parallel to a thickness direction of the window glass (viz. in the direction of joining) and wherein the silicone adhesive 28 has a surface adjacent the urethane bead 22, wherein the surface has a topography complementary to that of the urethane bead 22 (Gold col. 2 line 36-65 and Figs. 2-4).  Breuling is analogous, as it is from the same field of endeavor as that of the instant application (light transmissive plastic structure for vehicular applications); Gold is analogous, as it is from the same field of endeavor as that of the instant application (light transmissive structure for vehicular applications).  As both references are concerned with attachment of its respective light transmissive structure to another component of its respective vehicle via peripheral adhesive, person having ordinary skill in the art has reasonable expectation of success that the teachings of Gold re: the composite adhesive could be applied to the roof module of Breuling.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to adopt the composite peripheral adhesive of Gold to the peripheral adhesive of Breuling, as Gold teaches that the composite adhesive compensates for manufacturing tolerances (Gold col. 1 line 50-52).
Considering claim 3, the support structure 12 of Breuling is disclosed to be a die-cast metallic material (Breuling ¶ 0030).  Furthermore, as discussed above, the urethane bead 22 of Gold maps to the claimed primer.  As Gold further teaches that the silicone adhesive 28 is applied (viz. dispensed) onto a vehicle frame (Gold col. 2 line 46-49), all limitations of claim 3 are considered met.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Breuling, as applied to claim 1 above, and further in view of U.S. 2016/0215148 A1 (“Schmidt”) and U.S. 2007/0002432 A1 (“Chen”).
Considering claims 4-6, though Breuling as discussed above discloses the usage of polycarbonate, Breuling is silent regarding 1) the usage of a coextruded PMMA/PC/PMMA film having a respective hard coat layer placed on each of the PMMA layers and 2) an optical coating applied onto its polycarbonate cladding element.
Re: deficiency 1), such a structure is known in the art, as is taught in Schmidt, wherein the coextruded structure exhibits high level of transparency and may be suitably used in vehicular applications (Schmidt ¶ 0072, 0078-0080, and 0094-0106).  Schmidt is analogous, as it is from the same field of endeavor as that of the instant application (transparent materials used for vehicular purposes, in particular a material exhibiting hardness).  Given that Breuling expressly discloses the usage of a polycarbonate based transparent material, and given Schmidt teaches a transparent coextruded film material that has additional advantages (e.g. increased hardness), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the hardcoated PMMA/PC/PMMA coextruded film of Schmidt for the transparent cladding element of Breuling, for the advantages mentioned in Schmidt.  
Re: deficiency 2), Chen teaches an optical filter that includes an antireflective film made of alternating layers of Ti3O5 and SiO2, wherein the optical filter is deposited upon a transparent substrate and may be used in automotive applications.  In particular, Chen teaches the optical filter screening out UV and IR radiations (Chen clm. 1, 4, and 6-8 and ¶ 0030-0032).  Chen is analogous, as it is from the same field of endeavor as that of the instant application (optical coatings placed on transparent substrates, in particular one used for automotive applications).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have placed the optical filter of Chen (which includes alternating layers of SiO2 and Ti3O5) onto the outward facing surface of the hardcoated PMMA/PC/PMMA coextruded film of Breuling and Schmidt, as doing so filters out unwanted light from the environment.  It is noted that the film stack of the optical filter is capable of filtering out IR radiation (thus reading on claim 5); furthermore, this stack, being a stack of inorganic material, is deemed a hard coating, in particular as claim 6 does not specify a quantitative value.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of copending Application No. 17/035,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 10 of the ‘316 Application recite all limitations of claims 1 and 2 of the instant application, while the dependent claims of the ‘316 Application recite other features (e.g. the ceramic optical coating) recited in the dependent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of U.S. 2014/0204601 A1 and U.S. 2018/0111355 A1 anticipates claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781